DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2, 5, 7-8, and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corrochano (GB 2562122 A, hereinafter “Corrochano”).
	In regards to claim 1, Corrochano teaches an encoder device for determining a kinematic value of the movement of a first object relative to a second object (Corrochano abstract teaches a linear encoder device in conjunction with a camera for determining a position (kinematic value) of a moveable backhoe bucket (first object) relative to a machine body (second object)), wherein the encoder device comprises: 
	a standard associated with the first object (Corrochano pg. 15 paragraphs 4-5 teaches using a view or partial view of a backhoe 220 as a visual standard associated with the bucket, such as a position, orientation, and extension of portions of the backhoe including the hydraulic equipment of the extendable portion 230 of the hydraulic rams or the angular position of the linkages 270 and 272 which rotate the bucket); 
	at least one scanning unit associated with the second object for producing at least one scanning signal by detection of the standard (Corrochano Fig. 2 Item 242, pg. 15 paragraphs 4-5, and pg. 16 paragraph teach a camera (scanning unit) mounted in the cab of the machine for producing a scanning image signal by detecting the backhoe or portion of the backhoe as the standard); 
	and a control and evaluation unit that is configured to determine the kinematic value from the scanning signal, wherein the control and evaluation unit is further configured to determine the kinematic value by an evaluation of the scanning signal using a method of machine learning (Corrochano pg. 16 paragraphs 2-3 teach a neural network system having a processor (as a control and evaluation unit) that is configured to determine a position (kinematic value) of the movable bucket by evaluation of the image using a trained neural network algorithm as a method of machine learning), with the evaluation being trained with a plurality of scanning signals and associated kinematic values (Corrochano pg. 17 paragraph 6 through pg. 18 paragraph 2 teach where the processor is trained with a plurality of images and associated corresponding sensor data positions to build up a comprehensive set of training data). 

	In regards to claim 2, Corrochano teaches wherein the control and evaluation unit has a deep neural network (Corrochano pg. 10 paragraph 2 teaches where the machine learning algorithm of the processor is a deep learning neural network).

	In regards to claim 5, Corrochano teaches the encoder device, that comprises a plurality of scanning units using different sensor principles (Corrochano pg. 3 paragraphs 3-4 teach obtaining training data from a plurality of camera scanning units using different sensor principles such as sensors operating in different sites, lighting conditions, or weather conditions).

	In regards to claim 7, Corrochano teaches the encoder device wherein the standard is configured for the generation of a non-periodic pattern (Corrochano pg. 15 paragraphs 4-5 teaches using a partial view of a backhoe 220 as a visual standard associated with the bucket, where the image produced from the partial view of the backhoe provides a non-periodic pattern due to the image not consistently showing the backhoe).

	In regards to claim 8, Corrochano teaches the encoder device wherein the kinematic value comprises one of a rotary position and a translatory offset of the two objects from one another (Corrochano pg. 17 paragraph 6 through pg. 18 paragraph 1 teaches where the position (kinematic value) comprises one of a rotary position from a rotary encoder or a translatory offset from a linear encoder measurement of separation between two objects from one another).

	In regards to claim 10, Corrochano teaches the encoder device in accordance wherein the control and evaluation unit is configured for an advance determination of a rough estimate of the kinematic value (Corrochano pg. 2 paragraphs 3-4 and pg. 5 paragraph 5 teach using the processor to  determine a rough estimate of the position data based on initial sensor measurements in images, where such determinations are used to generate training data prior to sending any such training data to the supervised machine learning neural network). 

	In regards to claim 11, Corrochano teaches the encoder device wherein the control and evaluation unit is configured for an advance determination of a rough estimate of the kinematic value using a method without machine learning (Corrochano pg. 2 paragraphs 3-4 and pg. 5 paragraph 5 teach using the processor to  determine a rough estimate of the position data based on initial sensor measurements in images, where such determinations are used to generate training data without using machine learning yet (as such determinations are still based on sensor processing rather than image classification from a trained machine learning neural network)). 

	In regards to claim 12, Corrochano teaches the encoder device wherein the control and evaluation unit is configured for a training phase in which the encoder device is exposed to different known movement scenarios with known location, speed, and/or acceleration profiles (Corrochano pg. 3 paragraphs 2-3 teach where the training of the processor includes a training phase where the encoder device is exposed to different movement scenarios having at least known location profiles from a full range of different tasks). 

	In regards to claim 13, Corrochano teaches the encoder device wherein the evaluation is trained while varying the environmental conditions and/or mechanical influences (Corrochano pg. 3 paragraph 4 teaches where the evaluation is trained while varying the weather (environmental) conditions).

	In regards to claim 14, Corrochano teaches the encoder device wherein the evaluation is trained while varying at least one of the temperature, humidity, shock load, and vibration (Corrochano pg. 3 paragraph 4 teaches varying the weather conditions between rain, snow, fog, sleet, hail, and sunshine, which involves varying at least temperature and humidity).

	In regards to claim 15, Corrochano teaches the encoder device wherein the movement is a rotary movement (Corrochano pg. 7 paragraph 7 teaches where the movement is rotary movement between sections of the machine arm); and wherein the evaluation is  trained while varying the eccentricity, radial runout, and/or different rotary supports (Corrochano pg. 18 paragraphs 1-2 teach where the evaluation is trained from a plurality of images while varying the rotary supports between the arm and bucket while the training machine is carrying out tasks).

	In regards to claim 16, Corrochano teaches the encoder device, wherein a partially trained evaluation that is trained for a class of encoder devices is specified for the control and evaluation unit (Corrochano pg. 17 paragraph 6 through pg. 18 paragraph 2 teach where the training machine has a number of sensors (type or class) including a linear encoder or rotary encoder, and performing a partial training for each class of encoder (e.g., using extension of an extendable portion 330 to generate a linear encoder portion of training data, and using a rotation angle between individual sections of the arm, or between the boom and the dipper, or between the arm and bucket to generate a rotary encoder portion of training data)).

	In regards to claim 17, Corrochano teaches an encoder device in accordance wherein the control and evaluation is configured to subsequently train the partially trained evaluation individually (Corrochano pg. 17 paragraph 6 through pg. 18 paragraph 2 teach where the training machine has a number of sensors (type or class) including a linear encoder or rotary encoder, and performing an individual partial training for each class of encoder according to that type of encoder’s measurements (e.g., using extension of an extendable portion 330 to generate a linear encoder portion of training data, and using a rotation angle between individual sections of the arm, or between the boom and the dipper, or between the arm and bucket to generate a rotary encoder portion of training data). 

	In regards to claim 18, Corrochano teaches method of determining a kinematic value of the movement of a first object relative to a second object (Corrochano abstract teaches a method of using machine learning for determining a position (kinematic value) of a moveable backhoe bucket (first object) relative to a machine body (second object)), wherein a standard is associated with the first object (Corrochano pg. 15 paragraphs 4-5 teaches using a view or partial view of a backhoe 220 as a visual standard associated with the bucket, such as a position, orientation, and extension of portions of the backhoe including the hydraulic equipment of the extendable portion 230 of the hydraulic rams or the angular position of the linkages 270 and 272 which rotate the bucket) and at least one scanning unit is associated with the second object for producing at least one scanning signal by detection of the standard (Corrochano Fig. 2 Item 242, pg. 15 paragraphs 4-5, and pg. 16 paragraph teach a camera (scanning unit) mounted in the cab of the machine for producing a scanning image signal by detecting the backhoe or portion of the backhoe as the standard); and wherein the scanning signal is evaluated to determine the kinematic value therefrom, wherein the kinematic value is determined by an evaluation of the scanning signal using a method of machine learning (Corrochano pg. 16 paragraphs 2-3 teach determining a position (kinematic value) of the movable bucket by evaluation of the image using a trained neural network algorithm as a method of machine learning), with the evaluation being trained with a plurality of scanning signals and associated kinematic values (Corrochano pg. 17 paragraph 6 through pg. 18 paragraph 2 teach where the processor is trained with a plurality of images and associated corresponding sensor data positions to build up a comprehensive set of training data). 

	Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Corrochano (GB 2562122 A as applied to claim 2 above, and further in view of Zhang et al. (US Pat. Pub. 2019/0147340, hereinafter “Zhang”).
	In regards to claim 3, Corrochano teaches the encoder device as explained in the rejection of claim 2 above.	Corrochano fails to expressly teach wherein the architecture of the deep neural network has an at least partially predefined architecture.
	Zhang paragraph [0033] teaches an application device such as a position encoder that performs a task using a trained deep neural network (DNN).  Zhang paragraph [0052] teaches where the training of a neural network involves subjecting the neural network to predefined architecture constraints that define the architecture of the neural network, such as a number of layers and a number of nodes.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Zhang because it is well known in the art to subject neural networks to architecture constraints defining the number of layers and nodes.  Therefore it would be well within the level of ordinary skill in the art to define the architecture of the neural networks in advance for specifying how the neural network is trained.

	In regards to claim 4, Corrochano teaches the encoder device as explained in the rejection of claim 3 above.	Corrochano fails to expressly teach wherein the architecture of the deep neural network has a predefined number of layers and/or neurons per layer.
	Zhang paragraph [0033] teaches an application device such as a position encoder that performs a task using a trained deep neural network (DNN).  Zhang paragraph [0052] teaches where the training of a neural network involves subjecting the neural network to predefined architecture constraints that define the architecture of the neural network, such as a number of layers and a number of nodes.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Zhang because it is well known in the art to subject neural networks to architecture constraints defining the number of layers and nodes.  Therefore it would be well within the level of ordinary skill in the art to define the number of layers and nodes (neurons) of the neural network in advance in order to specify how the neural network is trained.

6.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Corrochano (GB 2562122 A as applied to claim 1 above, and further in view of Cai et al. (US Pat. No. 11,409,304, hereinafter “Cai”).
	In regards to claim 6, Corrochano teaches the encoder device as explained in the rejection of claim 1 above.	Corrochano fails to expressly teach wherein at least one scanning unit is configured for a sensor principle that directly produces a piece of speed and/or acceleration information.
	Cai col. 25 line 42 through col. 26 line 12 teaches training a machine-learned model with training data from historical sensor log data indicating the actual measured behavior of an object depicted in an image over time, where the log data may include track data comprising historically measured sequences of any one or more of positions, velocities, accelerations, and the like associated with an object.  Cai col. 25 line 42 through col. 26 line 12 teaches that based on this training data, the machine-learned model may be trained to detect and/or predict behaviors of a variety of different objects in an environment along with predicting trajectories associated with said behaviors, based on the objects captured as an image.
	It would have been obvious to a person having ordinary skill in the art to specify configuring the scanning unit camera for a sensor principle that produces, from an analysis of a scanned image, a piece of speed and/or acceleration information in addition to just position information in order to better train the machine-learned model to detect and predict movement and trajectory behaviors from the scanned image.  Therefore since Corrochano pg. 18 paragraph 2 already has the mechanisms in place for the capturing of positions over time at regular intervals, it would only be a matter of ordinary skill in the art to further specify the obtaining of speed and acceleration as additional types of sensor principle measurements to provide a more comprehensive training of the machine learning neural network.  

	In regards to claim 9, Corrochano teaches the encoder device as explained in the rejection of claim 1 above.	Corrochano fails to expressly teach wherein the kinematic value comprises at least one of a speed and an acceleration. 
	Cai col. 25 line 42 through col. 26 line 12 teaches training a machine-learned model with training data from historical sensor log data indicating the actual measured behavior of an object depicted in an image over time, where the log data may include track data comprising historically measured sequences of any one or more of positions, velocities, accelerations, and the like associated with an object.  Cai col. 25 line 42 through col. 26 line 12 teaches that based on this training data, the machine-learned model may be trained to detect and/or predict behaviors of a variety of different objects in an environment along with predicting trajectories associated with said behaviors, based on the objects captured as an image.
	It would have been obvious to a person having ordinary skill in the art to specify configuring the scanning unit camera for a sensor principle that produces, from an analysis of a scanned image, a piece of speed and/or acceleration information as a kinematic value in addition to just position information in order to better train the machine-learned model to detect and predict movement and trajectory behaviors from the scanned image.  Therefore since Corrochano pg. 18 paragraph 2 already has the mechanisms in place for the capturing of positions over time at regular intervals, it would only be a matter of ordinary skill in the art to further specify the derivation of speed and acceleration as additional types of kinematic values to provide a more comprehensive training of the machine learning neural network.  

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C.	Gotou (US Pat. Pub. 2019/0034803) discloses an Information Processing Apparatus.
D.	Rothkpof et al. (US Pat. No. 10,190,891) discloses Optical Encoder for Detecting Rotational And Axial Movement.
E.	Kim et al. (US Pat. Pub. 2016/0224034) discloses Method for Controlling Rotating Apparatus and Electronic Device Thereof.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        10/7/2022